DETAILED ACTION

This Notice of Allowance is in reply to the Pre-Appeals Brief filed on 12/17/2020.
The Applicant has amended claims 1-3, 6, 10, 12-14, and 16.
The Applicant has cancelled claim 11.
Claims 1-10, 12-17 are pending.
The Examiner respectfully rescinds the 103 rejections following the Pre-Appeal Brief’s remarks to place the application in condition for allowance. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed toward a device for processing electronic transaction request messages from financial institutions, each transaction request message instructing payment of funds from one financial account in a first financial institution to another financial account in a second financial institution, the device comprising: a plurality of switches located at a location, each switch operable to receive a transaction request message from a first financial institution instructing payment of funds from a financial account in the first financial institution to another financial account in a second financial institution; and a clustered database at the location of the plurality of switches and connected to the plurality of switches, the clustered database comprising a plurality of synchronized storage units each configured to record an identical respective copy of a transaction state of a transaction associated with the transaction request message, wherein the transaction state indicates if the transaction is pending and includes a count of a number of completed transaction messages for the transaction; wherein each switch is further operable to: record, in the clustered database, the transaction state of the transaction associated with the transaction request message received by the switch; generate a transaction information message in response to said transaction request message and transmit the transaction 
Furthermore, Tang (US 7,131,108 B1) discloses a software development system. An inventory of software modules is maintained. When a given system is to be assembled, modules from the inventory are selected for that system. In addition, modules not contained in the inventory are developed specifically for that system, and included in the system. 
Ross (US 6,629,135 B1) discloses the present invention is directed to an e-commerce outsourcing system and method that provides hosts with transparent, context sensitive e-commerce supported pages. The look and feel of a target host is captured for future use. The look and feel is captured by receiving the identification of an example page on the target host, retrieving the page, identifying the look and feel elements of the identified page and storing the identified elements. The host is provided with links correlating the host with a link for inclusion within a page on the host website for serving to a visitor computer, wherein the provided link correlates the host website with a selected commerce object contextually related to material in the page. The commerce object can be a product, a product category or a dynamic selection indicator. Upon activation of the provided link, the visitor computer is 
Antonin et al. (US 2002/0138431 A1) discloses a system and method of providing a financial services terminal, such as an ATM, with a document driven interface. The system and method include a set of interface documents, such as HTML documents, that define an interface for the financial services terminal. The financial services terminal includes an interface application, such as a browser, for accessing the set of interface documents. A core application is associated with the financial services terminal and provides various functions for overseeing transactions executed through the financial services terminal, such as transaction processing, control of financial devices, and communications with a financial data network. A supervisor application is provided for overseeing operation of multiple financial services terminals from a remote location. 
Another relevant art, Cynamon (US 10,318,911 B1), found on 09/17/2020 discloses:   Embodiments of the present invention allow for a persistence less BPM system capable of operating with external state and business context data stores managed by client-side applications. Operating without a state data store within the system, the persistence less BPM system delegates the responsibility of managing and storing of the state persistence data to the client applications and relies on event message flows to communicate all relevant process state transactions to the client applications. Accordingly, state data is stored in the same data store as the relevant business context data. In the event of a system failure, the process instances are restored from the outsourced data store managed by the client application. Recoverability of operations is improved as there is no need for data reconciliation between two or 
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest a device for processing electronic transaction request messages from financial institutions, each transaction request message instructing payment of funds from one financial account in a first financial institution to another financial account in a second financial institution, the device comprising: a plurality of switches located at a location, each switch operable to receive a transaction request message from a first financial institution instructing payment of funds from a financial account in the first financial institution to another financial account in a second financial institution; and a clustered database at the location of the plurality of switches and connected to the plurality of switches, the clustered database comprising a plurality of synchronized storage units each configured to record an identical respective copy of a transaction state of a transaction associated with the transaction request message, wherein the transaction state indicates if the transaction is pending and includes a count of a number of completed transaction messages for the transaction; wherein each switch is further operable to: record, in the clustered database, the transaction state of the transaction associated with the transaction request message received by the switch; generate a transaction information message in response to said transaction request message and transmit the transaction information message to the second financial institution, thereby informing the second financial institution of the transaction; and update, in the clustered database, the transaction state of the transaction associated with said transaction request message to indicate completion of the transaction information message; and Application No: 15/537,115Page 2 of 17Amendment C and Response to Non-Final Office Action wherein, following an update of the transaction state indicating that the transaction is complete, based on the number of completed transaction messages for the transaction satisfying a threshold number, the clustered database is configured to: move the transaction state from a first table of the clustered database to a second table of the clustered database, indicating completion 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/TOAN DUC BUI/Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/11/2021